DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8 and 10 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2003160718 A (Hosokawa).

Hosokawa sets forth various working examples meeting the requirements of the present claims in terms of the types of materials added and manufacturing method.  Illustrative embodiments include:
Example 1 [0075-0076] comprising a composition obtained by blending 60 pbw of a polyethylene terephthalate (PET) “containing magnesium acetate” (meets applicants’ aromatic polyester A and/or applicants’ composition B containing aromatic polyester A and alkali compound b) with 40 pbw of a mixture comprising i) 50 pbw PET “containing magnesium acetate” (also meets applicants’ applicants’ aromatic polyester A and/or applicants’ composition B containing aromatic polyester A and alkali compound b), ii) 50 pbw polyetherimide (not precluded from present claims) and iii) 0.25 pbw carbodiimide compound (meets applicants’ carbodiimide compound C); and
Comparative example 4 [0099] comprising a composition obtained in the same manner as in example 1 except that no polyimide is added. 
To the extent, one of Hosokawa’s PETs “containing magnesium acetate” meets applicants’ aromatic polyester A and the second meets applicants’ composition B, Hosokawa’s working examples appear to meet the claimed manufacturing method, both in terms of the types of materials added and blending step.

As to claim 4, Hosokawa’s compositions meet the claimed alkali compound ppm content (per Table 1).
As to claim 5, given Hosokawa’s exemplified Mg contents per Table 1, it appears that the amount of magnesium acetate, relative to pre-mixture of PET and magnesium acetate, would necessarily fall within the claimed range.  In the alternative, it would have been within the purview of one having ordinary skill in the art to employ the appropriate magnesium acetate amount in accordance with the desired metal content per [0039].
	As to claims 7 and 8, Hosokawa exemplifies magnesium acetate.

As to claim 10, inasmuch as the exemplified compositions meet the claimed chemical composition, both in terms of the types of materials added and method of preparation, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or 
Hosokawa anticipates the above-rejected claims in that it is reasonably believed that the working examples meet all the claimed process and compositional requirements.  In the alternative, in the interest of better handability and blending, it would have been within the purview of one having ordinary skill in the art to pre-blend a portion of the polyester with the alkali compound prior to mixing with the additional polyester portion and carbodiimide compound with the reasonable expectation of success.  Case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious, in the absence of new or unexpected results, Ex parte Rubin, 128 USPQ 440, In re Gibson, 5 USPQ 230.
Claim Rejections - 35 USC § 103
Claims 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003160718 A (Hosokawa) in view of JP 2017119855 (Shimoharai).
As to claim 2, in light of Shimoharai’s similar-such disclosure per [0026], it would have been within the purview of one having ordinary skill in the art to add Hosokawa’s alkali metal compound by immersing the polyester resin after polymerization in an aqueous solution of the alkali metal compound in the interest of adhering the alkali metal compound to the surface of the polyester resin with the reasonable expectation of success.
As to claim 6, it would have been within the scope of Hosokawa’s inventive disclosure [0010], and obvious to one having ordinary skill in the art, to use a polybutylene terephthalate-based resin as a functional alternative to the exemplified Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
	As to claim 9, it would have been within the scope of Hosokawa’s inventive disclosure [0040], and obvious to one having ordinary skill in the art, to use a potassium or calcium-based alkali metal compound as a functional alternative to the exemplified magnesium acetate with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive.
Applicants argue that Hosokawa blends the crosslinking agent (C) in the pre-mixing step and, as such, does not disclose a step of blending polyester resin A; alkali composition B; and carbodiimide compound” as recited in claim 1.  This argument is not persuasive. There are no particular limitations in claim 1 on how the polycarbodiimide is blended.  That is, claim 1 does not preclude preblending the carbodiimide compound C with the alkali composition B (i.e., Hosokawa’s first pellet) prior to blending with the polyester resin A (i.e., Hosokawa’s second pellet).  In the alternative, claim 1 does not preclude preblending the carbodiimide compound C with the polyester resin A (i.e., Hosokawa’s first pellet) prior to blending with the alkali composition B (i.e., Hosokawa’s second pellet).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.